EXHIBIT 10.177




INDEMNITY AGREEMENT




This Indemnity Agreement is made as of the 9th day of June, 2008 by Inland
American Real Estate Trust, Inc., a Maryland corporation (“Indemnitor”), in
favor of and for the benefit of Inland Real Estate Acquisitions, Inc., an
Illinois corporation (“IREA”), and the other Indemnified Parties, hereinafter
defined.

RECITALS




WHEREAS, from time to time Indemnitor approves for acquisition by Indemnitor,
and/or its affiliates, real estate transactions contracted for by IREA
(“Transactions”) under which IREA initiates deposits of earnest money (“Earnest
Money Deposits”) with Chicago Title and Trust Company and/or Chicago Title
Insurance Company or other title insurance companies (hereinafter collectively
referred to as “Title Companies”) in advance of Indemnitor’s approval of such
Transactions; and,




WHEREAS, upon Indemnitor’s approval of Transactions it is appropriate for IREA
to be indemnified by Indemnitor in the event an Earnest Money Deposit is
forfeited or is claimed to be forfeited after such approval has been given; and,




WHEREAS, Indemnitor is willing to indemnify IREA for the loss of any Earnest
Money Deposit incurred by IREA in connection with a Transaction that has been
approved by Indemnitor and not resulting from IREA’s negligence or misconduct.  




NOW THEREFORE, in consideration of Ten and no/100 Dollars ($10.00) in hand paid
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Indemnitor hereby agrees to indemnify, defend and
hold IREA and all of its affiliates, and their respective officers, directors,
employees, shareholders, representatives, attorneys, agents, grantees,
predecessors, successors, assigns and subsidiaries, past, present and future,
(collectively, the “Indemnified Parties”) harmless from and against any and all
liabilities, losses, damages, judgments and costs, including, without
limitation, reasonable attorneys’ fees and disbursements, arising from actual,
and/or claim of, loss by forfeiture of Earnest Money Deposits held by one or
more Title Companies in connection with Transactions approved by Indemnitor and
not resulting from IREA’s negligence or misconduct.




This is an absolute, general, continuing and unconditional indemnification and
is binding upon Indemnitor, and its successors and assigns and inures to the
benefit of the Indemnified Parties and their respective heirs, personal
representatives, successors and assigns.




This Indemnity Agreement has been made and executed by Indemnitor in the State
of Illinois and shall be construed for all purposes and enforced in accordance
with the laws of the State of Illinois.  Without limiting the right of the
Indemnified Parties to bring any action or proceeding against Indemnitor or
against property of Indemnitor arising out of or relating to this Indemnity
Agreement (an “Action”) in the courts of other jurisdictions, Indemnitor hereby
irrevocably submits to the jurisdiction of any Illinois state court sitting in
DuPage County, Illinois or Federal court sitting











in Chicago, Illinois, and Indemnitor hereby irrevocably agrees that any Action
may be heard and determined in such Illinois state court or in such Federal
court.  Indemnitor hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
any Action in any jurisdiction.  BOTH INDEMNITOR AND THE INDEMNIFIED PARTIES
HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION PROCEEDING OR
COUNTERCLAIM ARISING OUT OR RELATING TO THIS INDEMNITY AGREEMENT.




SIGNED, SEALED AND DELIVERED by the undersigned as of the date first above
written.




INLAND AMERICAN REAL ESTATE TRUST, INC, a Maryland corporation







By:  /s/ Roberta S. Matlin

Its: Vice President






























